Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go to
press.

            DISTRICT OF COLUMBIA COURT OF APPEALS

No. 17-BG-512

IN RE LESLIE D. SILVERMAN
                  Respondent.                      Board Docket No. 11-BD-090
Bar Registration No. 448188                        BDN: 17-11

BEFORE: Blackburne-Rigsby, Chief Judge, Beckwith, Associate Judge, and
Nebeker, Senior Judge.

                                   ORDER
                           (FILED – December 21, 2017)

      On consideration of the affidavit of Leslie D. Silverman, wherein she consents to
disbarment from the bar of the District of Columbia pursuant to D.C. Bar Rule XI, § 12,
which affidavit has been filed with the Clerk of this court, and the report and
recommendation of the Board on Professional Responsibility, and it appearing that
respondent filed a compliant affidavit with the court on December 5, 2017, it is this
21st day of December, 2017,

       ORDERED that the said Leslie D. Silverman is hereby disbarred by consent,
effective forthwith. The effective date of respondent’s disbarment is nunc pro tunc to
December 5, 2017.

      The Clerk shall publish this order, but the affidavit shall not be publicly
disclosed or otherwise made available except upon order of the court or upon written
consent of the respondent.

      The Clerk shall cause a copy of this order to be transmitted to the Chairman of
the Board on Professional Responsibility and to the respondent, thereby giving her
notice of the provisions of Rule XI, §§ 14 and 16, which set forth certain rights and
responsibilities of disbarred attorneys and the effect of failure to comply therewith.

                                   PER CURIAM